 WESTINGHOUSE ELECTRIC CORP.Westinghouse Electric CorporationandInternationalUnion of Electrical,Radio and Machine Workers,Local 456,AFL-CIO. Case 22-CA-3685June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpona charge filed by InternationalUnion ofElectrical,Radio and Machine Workers,Local 456,AFL-CIO,herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 22, issued acomplaintdatedFebruary25,1969,againstWestinghouse Electric Corporation,herein calledRespondent,alleging that Respondent had engagedin and was engaging in unfair labor practices withinthemeaning of Section 8(a)(5) and(1) and Section2(6) and(7) of theNational Labor Relations Act, asamended.Copies of the charge; and complaint andnotice of hearing beforea TrialExaminer were dulyserved upon Respondent.Withrespect to the unfair labor practices, thecomplaint alleges, in substance,that on December10,1956, the Union was duly certified by theNational Labor Relations Board'as the exclusivebargainingrepresentativeinaunitfoundappropriate by the Board;that on October 24, 1968,the Board,in its "Decision of Review,"'found thatemployees in two disputed classifications are anaccretion to the above certified unit and that theunit as clarified includes these two classifications;and that, at all times since on or aboutOctober 25,1968,Respondent has refused to bargain with theUnion as the exclusive bargaining representative ofRespondent'semployeesintheunitfoundappropriate as clarified,although the Union hasrequested and is requesting it to do so.On March10,March 26,andApril 1, 1969, respectively,Respondent filed its answer with two amendments,in which Respondent admitted its refusal to bargainwith the Union,but denied the appropriateness ofthe unit as clarifed,and denied the commission ofthe unfair labor practices alleged.On April9, 1969,the General Counsel filed withthe Board a Motion for Summary Judgment, and asupportingmemorandum, on the ground that noissue of fact or law is in dispute since all mattersraised have been determinedby theBoard in its unitclarification proceeding,' and requesting,in view ofRespondent's answer, that the Board enter judgmentagainst Respondent on the pleadings.On April 14,1969, the Board issued an Order, transferring theproceeding to the Board,with a notice to show'Case 2-RC-8364.This certificationwas pursuant to the Board'sDecision and Direction of Elections inWestinghouseElectric Corporation,116 NLRB 1545.'173 NLRB No. 43.389causewhy the General Counsel'sMotion forSummary Judgment should not be granted.Thereafter, Respondent filed an answer to the noticeto show cause, and a supporting memorandum.Pursuant to the provisions of Section 3(b) ofAct,theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FORSUMMARY JUDGMENTThe record establishes that, pursuant to BoardDecisions and Directions of Elections, issued in 1950'and 1956,' the Board duly certified and recertifiedthe Union as the exclusive bargaining representativeof an appropriate bargaining unit of office, clericaland technical employees in Respondent's Jersey CityWorks, Jersey City, New Jersey. In 1967, by apetition filed under Section 9(b) of the Act, theUnion sought to include,as anaccretion to itscertifiedunit,employees in the classifications ofSystems and Procedures Analysts "A" and "B" (aswell as certain other employees not in issue here.)At that time, the unit description was as follows:All office, clerical and technical employees ofWestinghouse Electric Corp., Jersey City Works,150 Pacific Avenue, Jersey City, New Jersey,includingassistantbuyers, but excluding all staffassistants to department managers or the generalmanager,buyers,confidentialsalarypayrollclerks, paymasters, industrial relations employees;secretaries toCompany officers, managers andassistantmanagers,purchasingagents,superintendents,and factory accountants; theinternalauditor,budget accountants, the auditclerk, and other professional employees, guards,and supervisors as defined in Section 2(11) of theAct, as amended.Thereafter, a hearing was held before HearingOfficer Julius Cohn. All parties appeared and weregiven full opportunity to participate in the hearing.The Union and Respondent filed briefs in support oftheir respective positions.On October 18, 1967, the Acting RegionalDirector for Region 22 issued a Decision and OrderClarifyingBargainingUnit' in which he granted theUnion's request to include Systems and ProceduresAnalysts "A" and "B" in the bargaining unit.Specifically,and contrary to the contention ofRespondent, the Acting Regional Director foundthat (1) these employees were technical employeeshaving a close community of interest with thetechnical employees already in the unit, and werenotprofessionalemployees; (2) they were not'Ibid.'WestinghouseElectricCorporation,89 NLRB 9.'Westinghouse Electric Corporation,116 NLRB 1545.'Case 22-UC-11.177 NLRB No. 49 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfidentialemployees;and (3) they could beincluded in the bargaining unit by means of the unitclarification procedure.Thereafter,Respondent filed a timely request forreview.The Board, by telegraphic order datedJanuary 3, 1968, granted review only with respect toissue(3) above, and denied review as to the otherissues.Both parties filed briefs in support of theirrespectivepositions.On October 24, 1968, theBoard, in its Decision of Review,supra,rejectedRespondent'scontentions,affirmedtheActingRegional Director's findings, and found the disputedemployees to be an accretion to the certified unit.On November 12, 1968, Respondent filed a motionfor reconsideration and request for oral argument,whichmotion and request the Board denied onDecember 18, 1968.In its Answer to notice to show cause, and itsmemorandum in support thereof,Respondentcontends that theGeneralCounsel's motion shouldnot be granted since the Board erred in holding that:(1) these employees are not professional employees;(2) they are not confidential employees; and (3) theycould be included in the bargaining unit by means ofaunit clarification procedure. In support of itscontention,Respondentoffersnoadditionalevidence, but asserts that the Board's Decision ofReview was contrary to established law, and urgesthat the Board considerde novotheevidenceadduced at the hearing in Case 22-UC-11. We findno merit in these contentions.It is well settled that, in the absence of newlydiscovered or previously unavailable evidence, theBoardwillnotrelitigateinasubsequentrefusal-to-bargainproceedingmatterswhich havebeen disposed of in a prior related representationcase.' This matter having already been fully litigatedin the related unit clarification proceeding, it is clearthatnobasisexistsforrelitigatingitnow.Accordingly, theGeneralCounsel'sMotion forSummary Judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein,a corporation duly organized under, andexistingby virtue of, the laws of the CommonwealthofPennsylvania.At all times material herein,Respondent has maintained its principal office at 3GatewayCenter,Pittsburgh,Pennsylvania,andvariousotherplacesofbusiness, including itsElevator Division Plant at 150 Pacific Street, JerseyCity,New Jersey, herein called the Jersey CityPlant, and is now, and at all times material hereinhas been, continuously engaged at said Jersey Cityplant in the manufacture, sale, and distribution'SeePittsburg Plate GlassCo. v. N LR B,313 U S. 146;E-Z DaviesChevrolet,161 NLRB 1380, enfd.395 F.2d 191 (C.A 9)ofelevatormachines,electriccontrollers,andrelated products.Duringthepastyear,whichperiodisrepresentativeofallmaterialtimesherein,Respondent caused to be manufactured,sold, anddistributed at itsJersey CityPlant,products valuedin excess of $50,000, of which products valued inexcess of $50,000 were shipped from said JerseyCityPlant in interstate commerce directly to Statesof the United States other than the State of NewJersey.Respondent admits,and we find,that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio andMachineWorkers, Local 456, AFL-CIO, is a labororganization within the meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The UnitThe following employees at Respondent's JerseyCityPlantconstituteaunitappropriateforcollective bargaining within the meaning of Section9(b) of the Act:All office, clerical and technical employees ofWestinghouse Electric Corp., Jersey City Works,150 Pacific Avenue, Jersey City, New Jersey,includingassistantbuyers,and Systems andProcedures Analysts "A" and "B," but excludingall staff assistants to department managers or thegeneralmanager,buyers,confidentialsalarypayrollclerks,paymasters, industrial relationsemployees;secretariestoCompany officers,managers and assistantmanagers,purchasingagents, superintendents and factory accountants;the internal auditor, budget accountants, the auditclerk, and other professional employees, guards,and supervisors as defined in Section 2(11) of theAct, as amended.B. TheRequest to Bargainand Respondent'sRefusalCommencing on or about October 25, 1968, andcontinuingto date, the Union has requested and isrequestingRespondent to bargain collectively with itas the exclusive collective-bargaining representativeof Systems and Procedures Analysts "A" and "B"as part of the above unit. Since on or about October25, 1968, andcontinuingto date, Respondent hasrefused,andcontinuestorefuse,tobargaincollectivelywith the Union as exclusivebargaining WESTINGHOUSE ELECTRIC CORP.representativeoftheSystemsandProcedureAnalysts "A"and "B" in the above described unit.Accordingly,we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of Respondent in anappropriateunit,that thereafter said unit wasclarifiedby the Board to include Systems andProcedure Analysts "A"and "B," and said unit isconstituted as described above, and that the Unionat all times since October 24, 1968, has been andnow is the duly certified exclusive bargainingrepresentative in the aforesaidunit,as clarifed,within the meaning of Section 9(a) of the Act. Wefurther find that Respondent has, since on or aboutOctober 25, 1968, refused to bargain collectivelywiththeUnionastheexclusivebargainingrepresentativeof the Systems and ProceduresAnalysts "A" and "B" in the appropriate unit, asclarified, and that, by such refusal Respondent hasengagedin andis engagingin unfair labor practiceswithin themeaning ofSection 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurring in connectionwith itsoperations as described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, we'shall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriateunitasclarified,and,ifanunderstandingisreached,embodysuchunderstanding in a signed agreement.CONCLUSIONS OF LAW1.WestinghouseElectricCorporation is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.InternationalUnion of Electrical Radio andMachine Workers, Local 456, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All office, clerical and technical employees ofWestinghouseElectricCorporation,JerseyCityWorks, 150 Pacific Avenue, Jersey City, NewJersey, includingassistantbuyers and systems andprocedures analysts "A" and "B," but excluding all391staffassistants to departmentmanagers or thegeneral manager, buyers, confidential salary payrollclerks,paymasters, industrial relations employees;secretaries to Company officers, managers, assistantmanagers, purchasing agents, superintendents andfactory accountants; the internal auditor, budgetaccountants, the audit clerk, and other professionalemployees, guards, and supervisors as defined inSection 2(11) of the Act, as amended, constitute aunit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4.SinceDecember 10, 1956, the above-namedlabor organization has been the exclusive bargainingrepresentative of all employees in the appropriateunit as clarified on October 24, 1968.5.By refusing on or about October 25, 1968, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclusivebargainingrepresentativeof the Systems andProceduresAnalysts"A" and "B" in theappropriate unit, the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,WestinghouseElectricCorporation, JerseyCity,New Jersey, its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with International Union of Electrical,Radio and Machine Workers, Local 456, AFL-CIO,as the exclusive bargaining representative of Systemsand Procedures Analysts "A" and "B" in thefollowing appropriate unit:All office, clerical and technical employees ofWestinghouse Electric Corp., Jersey City Works,150 Pacific Avenue, Jersey City, New Jersey,includingassistantbuyers,and systems andprocedures analysts "A" and "B," but excludingall staff assistants to department managers or thegeneralmanager,buyers,confidentialsalarypayrollclerks,paymasters, industrial relationsemployees;secretariestoCompany officers,managers,assistantmanagers, purchasing agents, 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendentsand factory accountants; theinternalauditor, budget accountants, the auditclerk, and other professional employees, guards,and supervisors as defined in Section 2(11) of theAct, as amended.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representative ofSystems and Procedures Analysts "A" and "B" inthe aforesaid appropriate unit with respect to ratesofpay,wages,hours,and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b)Post at its Jersey City, New Jersey, plant,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysignedbyRespondent's representatives, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonablestepsshallbe taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder," the words"aDecree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order National LaborRelations Board and in order to effectuate the policies ofthe National Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectively withInternationalUnion of Electrical, Radio and MachineWorkers,Local456,AFL-CIO, as the exclusiverepresentative of Systems and Procedures Analysts "A"and "B" in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofSystems and Procedures Analysts "A" and "B" in thebargaining unit described below with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement. Thebargaining unit is:Alloffice,clericaland technical employees ofWestinghouseElectricCorporation,JerseyCityWorks, 150 Pacific Avenue, Jersey City, New Jersey,includingassistantbuyers and systems and proceduresanalysts"A" and "B," but excluding all staffassistants to department managers or the generalmanager,buyers, confidential salary payroll clerks,paymasters, industrial relations employees; secretariestoCompany officers,managers,assistantmanagers,purchasingagents,superintendentsandfactoryaccountants; the internal auditor, budget accountants,the audit clerk, and other professional employees,guards, and supervisors as defined in Section 2(11) ofthe Act, as amended.WESTINGHOUSE ELECTRICCORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,16th Floor, 970BroadStreet,Newark, NewJersey 07102, Telephone-201-645-2100.